       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 1 of 60




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                                  MEMORANDUM AND ORDER
In re HEXO Corp. Securities
Litigation                                         19 Civ. 10965 (NRB)

------------------------------------
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Before the Court is defendants’ joint motion to dismiss

plaintiffs’ First Amended Class Action Complaint (“FAC”).           ECF No.

96.    In the FAC, lead plaintiffs Timothy Sweeney and John Medley

(“plaintiffs”) bring claims under Sections 11, 12(a)(2), and 15 of

the 1933 Securities Act (“Securities Act”), Sections 10(b) and

20(a) of the Securities and Exchange Act of 1934 (“Exchange Act”),

and Rule 10b-5 as promulgated under the Exchange Act.

       Plaintiffs are a putative class of individuals and entities

that   purchased   or   otherwise   acquired   HEXO   securities    between

January 23, 2019 and March 30, 2020 (the “Class Period”) on the

New York Stock Exchange (“NYSE”) or the NYSE American exchange,

including through or traceable to HEXO’s initial public offering

(“IPO”) on January 25, 2019.          Plaintiffs’ claims are asserted

against each defendant as follows:




                                     1
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 2 of 60



Defendant(s)   Role 1            Securities   Exchange   Defined Terms Applicable to
                                 Act          Act        Defendants
                                 Claim(s)     Claim(s)
                                 Asserted     Asserted

HEXO Corp.     Corporation       Sections     Section    Securities Act Defendant
(“HEXO”)                         11,          10(b)
                                 12(a)(2),    and Rule   Exchange Act Defendant 2
                                 15           10b-5

Sebastian      HEXO’s            Sections     Section    Securities Act Individual
St. Louis      president, CEO,   11,          10(b)      Defendant
               director, and     12(a)(2),    and Rule
               co-founder        15           10b-5;     Securities Act Defendant
                                              Section
                                              20(a)      Exchange Act Individual
                                                         Defendant

                                                         Exchange Act Defendant

Adam Miron     Co-founder and    Sections                Securities Act Individual
               HEXO director     11,                     Defendant
               until July 18,    12(a)(2),
               2019              15                      Securities Act Defendant

Michael        HEXO director     Sections                Securities Act Individual
Munzar         and chairman      11,                     Defendant
                                 12(a)(2),
                                 15                      Securities Act Defendant
Jason Ewart    HEXO director     Sections                Securities Act Individual
                                 11,                     Defendant
                                 12(a)(2),
                                 15                      Securities Act Defendant
Vincent        HEXO director     Sections                Securities Act Individual
Chiara                           11,                     Defendant
                                 12(a)(2),
                                 15                      Securities Act Defendant
Nathalie       HEXO director     Sections                Securities Act Individual
Bourque        until February    11,                     Defendant
               6, 2020           12(a)(2),
                                 15                      Securities Act Defendant




      1 Unless otherwise specified, the defendant was in the role specified

throughout the Class Period.
      2 Together with the Exchange Act Individual Defendants, HEXO is an
“Exchange Act Defendant.”

                                      2
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 3 of 60



Ed Chaplin     HEXO’s CFO        Sections     Section    Securities Act Individual
               until April 30,   11,          10(b)      Defendant
               2019              12(a)(2),    and Rule
                                 15           10b-5;     Securities Act Defendant
                                              Section
                                              20(a)      Exchange Act Individual
                                                         Defendant

                                                         Exchange Act Defendant
Steve          Vice President,                Section    Exchange Act Individual
Burwash        Strategic                      10(b)      Defendant
               Finance; HEXO’s                and Rule
               interim CFO,                   10b-5;     Exchange Act Defendant
               May 1-28, 2019;                Section
               CFO, Oct. 5,                   20(a)
               2019 through
               Class Period




Michael        HEXO’s CFO from                Section    Exchange Act Individual
Monahan        May 28 –                       10(b)      Defendant
               October 4, 2019                and Rule
                                              10b-5;     Exchange Act Defendant
                                              Section
                                              20(a)
Underwriter                      Sections                Securities Act Defendants
Defendants 3                     11,
                                 12(a)(2)



     For the reasons set forth below, the Court grants defendants’

motion to dismiss in its entirety.

I.   Background 4

     This lawsuit arises from HEXO’s collapse during the year-and-

a-half following Canada’s legalization of adult-use recreational



     3  The Underwriter Defendants consist of CIBC World Markets Inc., BMO
Nesbitt Burns Inc., Oppenheimer & Co. Inc., Altacorp Capital Inc., Beacon
Securities Limited, Bryan, Garnier & Co Ltd., Cormark Securities Inc., Eight
Capital, GMP Securities L.P., Laurentian Bank Securities Inc., PI Financial
Corp., and Roth Capital Partners, LLC. Together with HEXO and the Securities
Act Individual Defendants, they are the “Securities Act Defendants.”
      4 The following facts, which are drawn from the operative complaint, are

accepted as true for purposes of the Court’s ruling on defendants’ motion to

                                      3
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 4 of 60



cannabis on October 17, 2018 (“Legalization”).                  HEXO, a Quebec-

based    cannabis   supplier,     FAC    ¶¶   1,   81,    anticipated   that   the

Legalization would create a new market and increase demand for its

products, and engaged in a number of actions in order to capitalize

on the anticipated growth in demand.                First, HEXO entered into

supply    agreements      with   major   Canadian        cannabis   dispensaries,

including Quebec’s government-run dispensary, Société Québécoise

du Canabis (the “SQDC”).            The “SQDC Agreement,” entered into

between HEXO and the SQDC, contained a “take-or-pay” provision,

which provided that the SQDC would either order or pay for a

certain amount of product from HEXO in the first year following

Legalization.       Second, between December 2018 and January 2019,

HEXO circulated a registration statement and a prospectus, and in

January 2019, conducted an IPO.                Third, HEXO invested in new

greenhouse facilities in order to meet the anticipated growth in

demand by acquiring Newstrike, another cannabis company.

     Unfortunately for HEXO, demand for cannabis — in particular,

by the SQDC — fell far short of expectations, and this was

reflected in HEXO’s performance.              Following a series of setbacks

suffered     by   HEXO,    plaintiffs        brought     this   suit,   asserting

Securities Act and Exchange Act claims against HEXO, individual

directors and officers of HEXO, and underwriters of the IPO.



dismiss. The Court draws all reasonable inferences in plaintiffs’ favor.       See
Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).

                                         4
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 5 of 60



Central to plaintiffs’ federal securities claims are (a) the SQDC

Agreement;    (b)    HEXO’s    offering    prospectus;     and    (c)    HEXO’s

acquisition of Newstrike, each of which are described in greater

detail below.

         A. October 2018: SQDC Agreement

      Canada legalized adult-use recreational cannabis on October

17, 2018.    FAC ¶ 86.     In Quebec, the recreational cannabis market

is controlled by the government-run cannabis dispensary, the SQDC.

On April 11, 2018, in anticipation of the increased demand for its

product following Legalization, HEXO entered into a five-year

supply agreement with the SQDC, the SQDC Agreement, to become the

preferred supplier of the SQDC, which had an option to renew for

a sixth year. 5     FAC ¶¶ 13, 82.

      The SQDC Agreement provided, in relevant part, that the SQDC

would purchase from HEXO 20,000 kilograms of cannabis during the

first year after Legalization, i.e., October 17, 2018 through

October 17, 2019 (“Purchase Obligation”).             FAC ¶¶ 13, 84.       This

provision was subject to a “take-or-pay (“ToP”) feature,” which

allows a supplier to collect payment even if the purchaser does

not fulfill its contractual purchase obligation.              Declaration of

Todd Batson (“Batson Decl.”), ECF No. 115, Ex. 4 at 16. 6               Based on



      5 The SQDC Agreement is not on the record, and according to plaintiffs is

not publicly available. Defendants did not provide a copy of the SQDC Agreement.
      6 The Court may take judicial notice of those exhibits attached to the

Batson Decl. and the Declaration of Peter Strokes, ECF No. 117 (“Stokes Decl.”),

                                       5
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 6 of 60



the Purchase Obligation, using a price of $5.45 7 per gram – the

price for cannabis at the time — plaintiffs estimate that the SQDC

Agreement should have generated over $100 million in revenues for

HEXO in the first year following Legalization.             FAC ¶¶ 13, 86.

Per the SQDC Agreement, in the second and third years that cannabis

was legal, the SQDC was expected to purchase from HEXO volumes of

35,000 kilograms and 45,000 kilograms respectively (however the

second and third years were not governed by a ToP provision).            FAC

¶¶ 13, 84. Purchase volumes for the final two years of the contract

would be based on the volumes in the first three years.              FAC ¶¶

13, 84.

          B. December 2018 - January 2019: Initial Public Offering &
             Prospectus

     Two months after Legalization, on December 20, 2018, in

anticipation of its IPO, HEXO filed a Registration Statement on

Form F-10 8 with the SEC (the “Registration Statement”), which was

signed by the Securities Act Individual Defendants.              FAC ¶ 90.

The Registration Statement registered $600 million worth of HEXO

shares for trading on the Toronto Stock Exchange and NYSE American

Exchange.    Id.




which were filed with the Securities and Exchange Commission (“SEC”). Gamm v.
Sanderson Farms, Inc., 944 F.3d 455, 462 (2d Cir. 2019).
      7 “$” refers to US dollars.  “C$” refers to Canadian dollars.
      8 The SEC requires certain publicly traded Canadian foreign private

issuers to complete Form F-10 in order to register and sell securities in the
United States.

                                     6
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 7 of 60



        On January 25, 2019, HEXO filed a prospectus with the SEC

(the “Prospectus”), which incorporated the Registration Statement,

and which stated that HEXO would conduct an IPO of 7.7 million

shares (which ultimately amounted to 8.8 million shares including

the underwriters’ over-allotment).                   FAC ¶¶ 15, 92.       The shares

were to be listed in the United States on the NYSE American

exchange at $5.15 per share.            FAC ¶ 15. 9     The IPO was underwritten

by the Underwriter Defendants.             FAC ¶ 184.

        The     Prospectus     described       the   SQDC    Agreement,    providing

details about the SQDC’s Purchase Obligation and the ToP provision

that was effective in the first year.                  FAC ¶ 185.     According to

the Prospectus, HEXO’s agreements with other companies did not

contain a similar ToP provision.               FAC ¶ 187.      The Prospectus also

stated that HEXO “believes this agreement is the largest forward

supply agreement in the history of the cannabis industry in Canada,

based on year one volume.”             FAC ¶ 185.           HEXO closed the IPO on

January 30, 2019, having raised approximately C$58 million from

investors.         FAC ¶ 17.

        According to plaintiffs, defendants St. Louis (co-founder,

president, and CEO), Chaplin (HEXO’s CFO until April 30, 2019),

Burwash (HEXO’s interim CFO from May 1 – 28, 2019, and again from

October 2019 through the end of the Class Period), and Chaplin



        9    HEXO switched from the NYSE American exchange to the NYSE on July 16,
2019.       FAC ¶ 91.

                                           7
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 8 of 60



(HEXO’s CFO from May 28 – October 4, 2019) possessed stock options,

entitling them to at least 325,000 securities each upon exercise.

FAC ¶ 285.       For the majority of these options, the strike prices

were above trading prices during the Class Period, FAC ¶¶ 283,

285, and in fact, as was disclosed at oral argument, no options

were exercised, Tr. of Oral Arg., Feb. 24, 2021 at 10:15-16.

     By the time of the IPO, HEXO had been delivering product to

the SQDC for over three months, i.e., from the Legalization on

October    17,    2018   until   January   25,   2019,   the   date   of   the

Prospectus.      FAC ¶¶ 16, 94.     During this time, the SQDC ordered

from HEXO an average of 840 kilograms of cannabis per month, which

constituted 90% of HEXO’s sales in Quebec.          FAC ¶¶ 16, 17, 95.     At

this rate, the SDQC was not on track to fulfill the Purchase

Obligation.      FAC ¶¶ 17, 95.    Moreover, the SQDC was behind in its

plans to open stores, having opened only 12 stores by December

2018 and 24 stores by December 2019.        FAC ¶¶ 101-02.     According to

plaintiffs, however, HEXO conveyed that it was not concerned about

these short orders or delayed openings because the ToP feature

provided that the SQDC would pay for the 20,000 kilograms of

product notwithstanding demand.        FAC ¶¶ 17, 96.

          C. March 2019: Newstrike Acquisition and Revenue Guidance

     In anticipation of increased demand for cannabis following

Legalization and the formation of its supply agreements, HEXO

sought to expand its operations.           FAC ¶ 18.     Accordingly, in a

                                      8
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 9 of 60



press release dated March 13, 2019, issued on Form 6-K, 10 HEXO

announced   that   it   would   acquire    Newstrike    in   an   all-stock

transaction for C$263 million.           FAC ¶¶ 18, 99, 104, 190-91.

Newstrike was another publicly traded Canadian cannabis company.

FAC ¶ 18.     Through this acquisition, HEXO acquired a number of

facilities, including the Niagara Facility.         The Niagara Facility

conducted 90% of Newstrike’s production and, according to HEXO,

would ultimately account for 40% of HEXO’s production capacity.

FAC ¶¶ 18, 105.    In its March 13, 2019 press release, HEXO stated,

“[b]ased on the completion of the [Newstrike] Transaction, for

fiscal 2020, HEXO estimates net and gross revenues from the sale

of cannabis in Canada will be in excess of [C]$400 million and

[C]$479 million respectively.”       FAC ¶ 19.

     On March 14, 2019, during an earnings conference call (the

“March Call”), President and CEO St. Louis reiterated HEXO’s C$400

million revenue guidance for the 2020 fiscal year, stating that

such guidance was “conservative.”         FAC ¶ 20.    Also on the March

Call, St. Louis explained that there was a licensing delay with

respect to a new part of the Niagara Facility.          FAC ¶¶ 106, 205.

Further, St. Louis spoke positively about the Purchase Obligation,

noting:

            [T]he SQDC 20-ton commitment is fully on
            track.  Our relationship remains in amazing


     10 Foreign issuers are required to submit Form 6-K as a cover page when
filing reports with the SEC.

                                     9
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 10 of 60



          standing, and we’re really excited about all
          the stores they’re opening, the education
          programs   they’re  setting   up,  and   the
          additional products we’ll be introducing in
          October.


FAC ¶ 213.   Later, during the question and answer portion of the

call, when asked whether he was confident that the SQDC would reach

its Purchase Obligation, St. Louis explained:

          I’m absolutely confident about that . . . if
          you look at the multiples we put forth on
          previous sales, I think there’s always been a
          doubt for HEXO’s ability to ramp up, and we’ve
          executed every single time.    So I’m telling
          everybody now we will execute again.


FAC ¶ 200.     He continued, “Are there risks? Yes[,]” and then

proceeded to explain some of those risks.         Id.

     Also on March 13, 2019, HEXO published its Management’s

Discussion and Analysis (“MD&A”), which was attached to its Form

6-K of the same date (the “March MD&A”).          See Stokes Decl., ECF

No. 117, Ex. 15.     In its “Company Overview,” the March MD&A set

forth HEXO’s sales to date, and also described its current supply

agreements, stating, “We currently possess the single largest and

longest   Canadian   forward    supply   amount    among   all   licensed

producers, based upon announced provincial supply agreements.”

Stokes Decl., Ex. 15, at 3.      Referencing the SQDC Agreement, the

March MD&A continued, “In Quebec alone, we will supply 20,000 kg

in the first year of legalized adult-use cannabis. . .”             FAC ¶


                                   10
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 11 of 60



195; Stokes Decl., Ex. 15, at 3.             HEXO further explained that it

“believe[s] all of this positions us to become one of the two top

companies in Canada serving the legal adult-use market.”                 Stokes

Decl., Ex. 15, at 3.

      The March MD&A also set forth a number of risk disclosures.

The   first   page    of   the    March      MD&A   provides   a   disclosure

(“Disclosure”), which states that certain information in the MD&A

“contains or incorporates comments that constitute forward-looking

information . . .[which] are not historical facts but instead

represent management beliefs regarding future events, many of

which,   by   their   nature,    are    inherently   uncertain     and   beyond

management control” and which are based on reasonable assumptions

that “are subject to a number of risks beyond [its] control.”

Stokes Decl., Ex. 15 at 2.             The Disclosure proceeds to list a

number of those risks, including industry competition, product

development, changes to government laws, regulations or policies,

and supply risks.

      The “Risk Factors” section of the March MD&A further provides

a long list of specific risks, including that HEXO “operate[s] in

a dynamic, rapidly changing environment that involves risks and

uncertainties,” and that HEXO “expect[s] to derive a significant

portion of [its] future revenues from the recently legalized adult-

use cannabis industry and market in Canada, including through its

agreements with the SQDC in Quebec, the OCRC in Ontario, and the

                                        11
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 12 of 60



BCLDB in British Columbia.”        Stoke Decl., Ex. 15, at 28-30.       The

March MD&A continues to explain that the “SQDC has agreed to

purchase 20,000 kg of HEXO’s products for the first year of the

agreement,” but that the agreements with the SQDC, the OCRC, and

the BCLDB do not otherwise contain purchase commitments or obligate

purchasers to buy minimum or fixed volumes.          Id. at 29.

       D. June 2019: ToP Amendment, Revenues, and Target

     On June 13, 2019, St. Louis participated on HEXO’s third

quarter earnings conference call (the “June Call”).           During the

question and answer portion of the call, an analyst asked whether,

in light of the fact that HEXO had sold only 5,500 kilograms to

the SQDC in the first half of the contractual year, there was a

risk that the SQDC would not need the full Purchase Obligation.

FAC ¶ 231.    The analyst further wondered if taking the product

anyway would lead to “significant inventory builds.”          FAC ¶ 231.

     St. Louis responded as follows: “Yes, so definitely, a risk.

I think the demand is there in Quebec.          I think the SQDC has been

doing a fantastic job.”      Id.     He continued to explain that the

SQDC’s store roll-out was slower than expected, but that the SQDC

had added stores and “gone back to 7 days of full-time selling”

which “adds significant demand.”          Id.   He further explained that

HEXO would relieve the SQDC of its Purchase Obligation for that

quarter:



                                     12
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 13 of 60



           I do think there could be some timing risk
           around a few of those tons — of those 20 tons.
           Now, of course, as you pointed out, it is a
           take-or-pay contract, but we value our
           relationship with SQDC more than a few million
           dollars in revenue we could get this quarter.
           So we’re working very closely with them.


Id.    St. Louis nevertheless remained optimistic about HEXO’s

trajectory, explaining that he thought that it was a “reasonable

assumption” that the SQDC would fulfill the Purchase Obligation by

the end of 2019 (rather than by the end of the contractual year on

October 17, 2019):

           We plan on launching a whole bunch of new
           products   over  the  following   couple   of
           quarters, which we think will help that, but
           expect some timing risk whether it’s in
           October, November, December time line to hit
           the full 20, I think, would be a reasonable
           assumption. We’re confident we can completely
           offset that and more, of course, in other
           provinces.


Id. ¶ 232.     St. Louis also stated that HEXO was going to double

its revenues generated between May and July 2019 in the fourth

quarter of the year.      FAC ¶ 23.      He said, “We’re going to reach

the target.”    FAC ¶¶ 23, 228.

      On June 13, 2019, HEXO also published its MD&A attached to

Form 6-K (“June MD&A”).      On the topic of the Purchase Obligation,

the MD&A stated:

           The strategic value of our SQDC relationship
           cannot be understated.    We hold the single
           largest forward contract in the history of the

                                    13
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 14 of 60



            emerging cannabis industry with the SQDC and
            are the preferred supplier for cannabis
            products for the Quebec market for the first
            five years following legalization.    We will
            supply the SQDC with 20,000 kg of products in
            the first year . . .

FAC ¶ 221; see also Stokes Decl., Ex. 16 at 5. 11

     The June MD&A also sets forth a number of risk disclosures.

The first page of the June MD&A provides an identical Disclosure

to that contained on the first page of the March MD&A, which, in

summary, explains that certain statements contained therein are

forward-looking in nature and subject to risks beyond HEXO’s

control.    Stokes Decl., Ex. 16 at 2.     The June MD&A also contains

a long list of Risk Factors, including that HEXO expects to “derive

a significant portion of [its] future revenues from the recently

legalized   adult-use    cannabis   industry   and   market    in   Canada,

including   through   [its]   agreements    [with]   various   provincial

governing bodies” and that HEXO “operates in a dynamic, rapidly

changing environment.”     Stokes Decl., Ex. 17, at 31-32.

     On June 13, 2019, HEXO’s stock fell 8%, from $6.45 per share

to $5.90 per share.     FAC ¶¶ 24, 120.

        E. October 2019: Disclosures, Debt Offering, and Lay-Offs

     From this time forward, HEXO experienced a series of setbacks.



      11 The June 6-K was signed by Chaplin, the former CFO, but an amended

version was signed by St. Louis later the same day.     FAC ¶ 218 n.13. The
amended 6-K stated that “the wrong signature page was included” with the
original Form 6-K. Id. Because Chaplin is alleged to have left his position
as CFO on April 30, 2019, FAC ¶ 53, this amendment is not suspect.

                                    14
         Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 15 of 60



      First, on October 4, 2019, HEXO’s CFO, Defendant Monahan,

resigned.       FAC ¶ 29. 12    That day, the stock price fell 6.4%, from

$4.06 to $3.80.       FAC ¶ 300.

      Then, on October 10, 2019, HEXO announced preliminary revenue

for its fiscal fourth quarter and, inter alia, withdrew its C$400

million net revenue guidance.              FAC ¶¶ 26, 239.    On the same day,

HEXO estimated that its fourth-quarter revenues were approximately

40% lower than expected.            FAC ¶ 131.      In a press release dated

October 10, 2019, St. Louis attributed the reversal with respect

to the guidance to “lower than expected product sell through, . .

. [s]lower than expected store rollouts, a delay in government

approval for cannabis derivative products and early signs of

pricing pressure.”        FAC ¶ 133.        That day, HEXO’s stock fell 35%,

from $3.66 to $2.85 per share.             FAC ¶ 134.

      On October 23, 2019, HEXO announced that it entered into a

$70   million     private      placement    debt   offering   with   a    group   of

investors.       FAC ¶ 139.      On October 24, 2019, HEXO announced that

it was laying off 200 employees, including its Chief Manufacturing

Officer and its Chief Marketing Officer.                FAC ¶ 140.       That day,

HEXO’s stock fell 6.3%, from $2.69 to $2.52 per share.                   FAC ¶ 142.

      On October 29, 2019, in its Annual Report, HEXO announced net

revenues 40% below original guidance and substantial impairment



      12   HEXO’s first CFO, Defendant Chaplin, resigned on April 30, 2019.       FAC
¶ 110.

                                           15
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 16 of 60



loss on inventory arising from price compression in the market.

FAC   ¶    143.      Most   importantly,     HEXO    disclosed    that     it   was

“temporar[ily]” suspending operations at the Niagara Facility and

that to date, it had sold to the SQDC a little over 10,000 kilograms

– about half of the Purchase Obligation.                  FAC ¶¶ 30, 144, 247,

249, 254.       On its earnings call of the same date, however, St.

Louis explained that since the SQDC purchased less than half of

the amount that it initially estimated from all producers, HEXO

had maintained its target market share.             Batson Decl., Ex. 2 at 6.

That day, HEXO’s stock fell 5%, from $2.32 to $2.25 per share.

FAC ¶ 147.

           F. November 2019: Niagara Facility Closure

      In    a   press   release   on   November     15,   2019,   HEXO    provided

additional details about the closure of the Niagara Facility,

namely that on July 30, 2019, HEXO had learned that a section of

the Niagara Facility was unlicensed.                 FAC ¶ 153.          HEXO also

announced that it was “winding down” the Niagara Facility.                      Id.

On November 15, 2019, HEXO’s stock fell 5%, from $1.89 to $1.79

per share.        FAC ¶ 154.

           G. December 2019 – February 2020: Financial Disclosures,
              Debt Offerings, Resignations

      On December 16, 2019, HEXO issued financial results for the

first quarter of 2020, which reported net losses of C$62.4 million,

low sales of C$18.3 million, and an inventory impairment of C$25.5


                                        16
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 17 of 60



million.     FAC ¶ 156. 13    The Company’s auditor, MNP LLP, issued a

reservation of opinion regarding errors related to HEXO’s tax

liability.     FAC ¶ 156.       On January 2, 2020, HEXO restated its

financials for the fiscal year ending July 31, 2019, which, among

other things, corrected errors in HEXO’s deferred tax liability,

net loss, and inventory impairment.            FAC ¶ 159.      That day, the

stock price fell from $1.67 to $1.57 per share.             FAC ¶ 160.

       Meanwhile, between December 5, 2019 and January 22, 2020,

HEXO   completed    a   private    placement    of   unsecured    convertible

debentures and multiple offerings in order to obtain cash for

working capital, for general corporate purposes, and for business

expansion in the United States.            FAC ¶¶ 163-66. 14     According to

plaintiffs, the Exchange Act Individual Defendants were motivated

to inflate HEXO’s stock price to facilitate successful offerings.

FAC ¶ 287.     Meanwhile, on January 31, 2020, HEXO’s auditor, MNP

LLP, resigned.     FAC ¶ 170.     On February 6, 2020, Defendant Bourque,

a director, resigned.        FAC ¶ 173.

         H. March 2020: Financial Disclosures,             Niagara    Facility
            Sale, and SQDC Agreement Amendment

       On March 17, 2020, HEXO announced that it was taking another

inventory impairment of up to $280 million, selling the Niagara

Facility, and delaying its financial reporting for the second


      13 HEXO regularly disclosed inventory impairments between October 2019 and

March 2020. See, e.g., FAC ¶¶ 245, 262, 267, 269, 272.
      14 HEXO closed two additional offerings later in 2020, on April 13 and May

21. FAC ¶¶ 167-68.

                                      17
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 18 of 60



quarter of 2020.      FAC ¶ 174.     HEXO also disclosed that the Ontario

Securities Commission was reviewing its filings and that “there

were questions as to whether HEXO could continue as a going

concern.”    FAC ¶¶ 174, 269.        That day, the stock price fell 30%,

from 77 cents to 45 cents per share.         FAC ¶ 270.

     On March 23, 2020, HEXO filed a Form 6-K indicating that it

was unlikely that the SQDC would purchase the product estimated in

the SQDC Agreement for the second and third years.                FAC ¶ 177.

HEXO noted that the estimates were “non-binding targets.”               Id.   On

March 30, 2020, also on Form 6-K, HEXO announced its second quarter

financials, reporting a net loss of C$298.2 million, including an

impairment     loss   related   to    the   Niagara    Facility   and    other

intangible assets acquired from Newstrike.            FAC ¶¶ 178, 272.

     In the MD&A attached to the March 30, 2020 Form 6-K, HEXO

also reported that “[b]y amendment effective on January 17, 2020,

[HEXO] contractually relieved the SQDC of the 1st year obligation

to purchase the full 20 tons of the outstanding commitment.”                  FAC

¶¶ 180, 273.    HEXO explained that it amended the ToP provision in

order to maintain a positive relationship with the SQDC:

            While the Company had a right under the
            contract to require the SQDC to purchase the
            full 20 tonnes of the outstanding commitment
            during the first year of the agreement, the
            Company did not seek to enforce this right on
            the belief that it would be short sighted
            given the general results in the industry and
            the SQDC’s initial sell-through and from the
            perspective    of   its    overall   business

                                       18
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 19 of 60



              relationship with the SQDC and its position in
              Quebec.

HEXO MD&A, March 30, 2020, at 14. 15

      Following these announcements, on March 30, 2020, the stock

price fell over 35%, from $1.09 to 79 cents per share.                FAC ¶¶

183, 275.

II.   Procedural Background

      The initial complaint in this action was filed by plaintiff

Ronnie Perez on November 26, 2019.          ECF No. 1.      After review of

eleven lead plaintiff motions as required by the Private Securities

Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B)(iii),

the   Court    appointed   John   B.   Medley   and   Timothy   Sweeney   lead

plaintiffs and appointed Bernstein Liebhard LLP lead counsel.              ECF

No. 78.     Plaintiff Chi Fung Wong filed a motion urging the Court

to reconsider its appointment of lead plaintiffs, ECF No. 85, which

the Court denied, ECF No. 121.         On June 15, 2020, plaintiffs filed

their First Amended Complaint, ECF No. 96, which is the operative

complaint (“FAC”) throughout this Memorandum and Order.              On July

30, 2020, defendants filed a joint motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6).             ECF No. 114.




      15The Court may take notice of the contents of documents referenced in
the complaint. City of Brockton Ret. Sys. v. Shaw Grp. Inc., 540 F. Supp. 2d
464, 474 (S.D.N.Y. 2008).

                                       19
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 20 of 60



III. Legal Standard

      To   withstand   a   Rule    12(b)(6)   motion,   the   non-movant’s

pleading “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          “A claim has facial

plausibility when the [pleaded] fact[s] . . . allow[] the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.”       Id.    While the Court accepts the truth of

the pleaded facts, it is “not bound to accept as true a legal

conclusion couched as a factual allegation.”            Id. (citation and

quotation marks omitted).        “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not

suffice.”    Brown v. Daikin Am., Inc., 756 F.3d 219, 225 (2d Cir.

2014) (quoting Iqbal, 556 U.S. at 678).

IV.   Discussion

  A. Securities Act Claims 16

      Plaintiffs bring claims pursuant to Sections 11, 12(a)(2),

and 15 of the Securities Act arising from HEXO’s Prospectus, which

incorporated HEXO’s Registration Statement.             Plaintiffs allege

that the Prospectus contained untrue statements of material fact



      16 Plaintiffs do not allege Securities Act claims arising from HEXO’s

financial restatement or financial statements in the offering documents.
Instead, their Securities Act claims are based on the Registration Statement,
which was incorporated into the Prospectus. FAC ¶¶ 184-89.

                                      20
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 21 of 60



regarding the SQDC’s Purchase Obligation. 17                   For the reasons set

forth below, the Court grants defendants’ motion to dismiss with

respect to its Sections 11, 12(a)(2), and 15 claims.

           1. Section 11

      Plaintiffs      argue      that   the       Securities   Act    Defendants    are

liable      under    Section      11    of        the   Securities     Act   because,

notwithstanding        the    representations           in   the     Prospectus,    the

Securities Act Defendants must have known at the time of the IPO

that HEXO would not sell the Purchase Obligation to the SQDC.

Plaintiffs reach this conclusion for the reasons that, inter alia,

(a) in the first three months of the SQDC Agreement HEXO had not

sold to the SQDC sufficient product to be on pace to meet its goals

and   (b)   the     SQDC   had   opened      significantly      fewer    stores    than

planned.     Additionally, plaintiffs argue that the Securities Act




      17 Plaintiffs insist that their Securities Act allegations do not sound
in fraud. FAC ¶¶ 338, 343. Defendants dispute this, arguing that the “gravamen
of Plaintiffs’ claim is that the Registration Statement misleadingly touted the
SQDC Agreement as a guaranteed driver of revenues[.]” ECF No. 116 at 20-21
(citing FAC ¶¶ 14, 187, 325(b)). When a Securities Act claim sounds in fraud,
it is subject to the heightened pleading standard set forth in Federal Rule of
Civil Procedure 9(b). Rombach v. Chang, 355 F.3d 164, 171 (2d. Cir. 2004).
Rule 9(b) requires that “[i]n alleging fraud or mistake, a party must state
with particularity the circumstances constituting fraud or mistake.” Fed. R.
Civ. P. 9(b). Though plaintiffs separate their claims under the Securities Act
and the Exchange Act and disclaim fraud as a basis for their Securities Act
claims, their claims rest on the same theory – that defendants knew that the
SQDC would not fulfill the Purchase Obligation and HEXO would not so enforce –
such that they are “almost a mirror image” of     one another.   City of Omaha
Police & Fire Ret. Sys. v. Evoqua Water Techs. Corp., 450 F. Supp. 3d 379, 402
(S.D.N.Y. 2020).    Accordingly, the Securities Act claims are assessed in
accordance with Rule 9(b). In re Fuwei Films Sec. Litig., 634 F. Supp. 2d 419,
436 (S.D.N.Y. 2009) (“[C]ourts have repeatedly noted that the insertion of a
simple disclaimer of fraud is insufficient to avoid Rule 9(b) standards when
Securities Act claims sound in fraud.”) (internal quotation marks omitted).

                                             21
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 22 of 60



Defendants knew at the time of the IPO that HEXO would not enforce

the ToP provision.

       “Section   11   of    the     Securities     Act   prohibits    materially

misleading    statements      or   omissions       in   registration   statements

filed with the SEC.”        In re Morgan Stanley Info. Fund Sec. Litig.,

592 F.3d 347, 358 (2d Cir. 2010) (citing 15 U.S.C. § 77k(a)).                   “To

state a claim under section 11, the plaintiff must allege that:

(1) she purchased a registered security, either directly from the

issuer or in the aftermarket following the offering; (2) the

defendant participated in the offering in a manner sufficient to

give rise to liability under section 11; and (3) the registration

statement contained an untrue statement of a material fact or

omitted to state a material fact required to be stated therein or

necessary to make the statements therein not misleading.”                  Id. at

358-59 (internal quotation marks omitted).

       Plaintiffs alleging actionable omissions under Section 11

must “at a minimum, plead facts to demonstrate that allegedly

omitted facts both existed, and were known or knowable, at the

time of the offering.”         Scott v. Gen. Motors Co., 46 F. Supp. 3d

387,   394   (S.D.N.Y.      2014);    see   also    Ladmen   Partners,   Inc.    v.

Globalstar, Inc., No. 07 Civ. 0976, 2008 WL 4449280, at *10

(S.D.N.Y. Sept. 30, 2008) (alterations in original) (“The veracity

of a registration statement which may give rise to liability under

[Section 11] is determined by assessing the facts as they existed

                                         22
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 23 of 60



when the statement became effective”).                  Moreover, to plausibly

allege a Section 11 claim based on an omission, the pleading “must

pass two distinct hurdles: it must identify an omission that is

(1) unlawful and (2) material.”          In re ProShares Tr. Sec. Litig.,

728 F.3d 96, 101 (2d Cir. 2013). Omissions are considered material

if there is “a substantial likelihood that the disclosure of the

omitted fact would have been viewed by the reasonable investor as

having significantly altered the ‘total mix’ of information made

available.”      Basic Inc. v. Levinson, 485 U.S. 224, 232 (1988)

(citation omitted).

       As an initial matter, there is no dispute that plaintiffs

have   alleged   the    first    two   elements    of    a   Section   11   claim:

plaintiffs allege that plaintiffs purchased HEXO securities and

the Securities Act Defendants participated in the IPO.                      Morgan

Stanley Info. Fund, 592 F.3d at 358–59.                The parties also do not

dispute the materiality of the alleged misrepresentations.

       The analysis, however, does not end here. Plaintiffs’ Section

11   claim   cannot    survive   the   motion     to    dismiss   because   their

allegations with respect to the third element – that the Prospectus

contained false or misleading statements or omissions – are based

on hindsight pleading.          In re TVIX Secs. Litig., 25 F. Supp. 3d

444, 450 (S.D.N.Y. 2014) (“Plaintiffs are not allowed to plead

Section 11 claims with the benefit of 20/20 hindsight because

Section 11 claims cannot be based on a backward-looking assessment

                                        23
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 24 of 60



of   the    registration     statement”)     (internal     quotation     marks

omitted).     Plaintiffs     do   not   allege   that   the   Securities   Act

Defendants knew any information in January 2019, when they issued

the Prospectus, upon which to conclude that HEXO would not sell

the Purchase Obligation to the SQDC by October 2019.              After all,

January 2019 was just three months after the Legalization, when it

was reasonably difficult to anticipate demand.                 Specifically,

plaintiffs do not allege that the Securities Act Defendants knew

in January 2019 that the SQDC could not meet its commitment by

October 2019, or that the Securities Act Defendants should have

had any reason to know that demand for their product would not

increase. Nor do plaintiffs allege any particular facts indicating

that the Securities Act Defendants knew at the time of the IPO

that they would later exercise their business judgment and relieve

the SQDC of its obligations under the ToP provision. 18            Uxin Ltd.

Sec. Litig. v. XXX, 66 Misc. 3d 1232(A), 125 N.Y.S.3d 537 (N.Y.

Sup. Ct. 2020) (“the post-IPO change simply did not retroactively

render anything in the Offering Documents false or misleading”).

Accordingly, plaintiffs’ Section 11 claim must be dismissed.               See,



      18The Court notes that the SQDC’s failure to deliver on its end of the
bargain appears to have been the precipitating factor in most of HEXO’s
setbacks. HEXO anticipated that the SQDC would be a major customer in a growing
market and it structured its business, in part, on this premise, including by
entering into the SQDC Agreement. Had the SQDC, a government entity, purchased
product from HEXO as it committed itself to do, and opened stores as planned,
the SQDC presumably would have fulfilled the Purchase Obligation. But without
knowing that the SQDC would fail to deliver on its projections, HEXO could not
possibly have known that it would be unable to meet its targets.

                                        24
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 25 of 60



e.g., Luo v. Sogou, Inc., No. 19 Civ. 230, 2020 WL 3051019, at *13

(S.D.N.Y. June 8, 2020), appeal filed (July 2, 2020) (dismissing

Section 11 claim where allegations did not “show[] that such

decision was made at the time the Registration Statement became

effective”); Hi-Crush Partners L.P. Sec. Litig., No. 12 Civ. 8557,

2013 WL 6233561, at *7-8 (S.D.N.Y. Dec. 2, 2013) (dismissing

Section 11 claim where relationship with key customer who had

contract with ToP provision soured after offering).

     Plaintiffs’ reliance on IOP Cast Iron Holdings, LLC v. J.H.

Whitney Capital Partners, LLC, 91 F. Supp. 3d 456 (S.D.N.Y. 2015),

is   misplaced       because     the    facts      of   this   case    are   readily

distinguishable.       ECF No. 122 at 17-18.             There, prior to a sale,

a key customer indicated — in no uncertain terms — that it was

considering reducing its orders significantly or renegotiating its

contract, which contained a minimum purchase requirement.                    IOP, 91

F. Supp. at 465.        Notwithstanding, the issuer represented in the

Stock     Purchase    Agreement        that   no   material     customer     had    any

intention to modify its relationship with the issuer.                   Id. at 463.

There,     this    Court       sustained        plaintiff’s    claim    that       this

representation was false.              Id. at 472-73.          Here, by contrast,

plaintiffs do not allege that defendants were aware of the SQDC’s

inability to fulfill the Purchase Obligation at the time that they

issued the Prospectus.           Moreover, to the extent that there were

any causes for concern — for example, low sales in the first three

                                           25
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 26 of 60



months of the SQDC Agreement — HEXO disclosed these facts.                       Batson

Decl., Ex. 5 at 17; see also Davidoff v. Farina, No. 04 Civ. 7617,

2005 WL 2030501, at *10 (S.D.N.Y. Aug. 22, 2005) (dismissing claim

predicated     on   IPO     statements       where   the   “risk    and    the   facts

underlying it were fully disclosed to potential investors”).

      Nor     is    the     Court     persuaded      by    plaintiffs’     insincere

extrapolation       from    IOP.      A    predominant     theme   of     plaintiffs’

argument is that the ToP provision in the SQDC Agreement was a

“guarantee” that the SQDC would pay a certain amount of money to

HEXO.     To bolster this argument, plaintiffs cite IOP’s reference

to a contract containing a ToP provision as a “guaranteed-order”

contract.      ECF No. 122 at 17-18 (citing 91 F. Supp. 3d at 473).

But plaintiffs’ reliance on a passing reference in a factually-

distinguishable           case   is       disingenuous,     if     not    offensive.

Certainly, in IOP, the Court did not hold that a contract with a

ToP     provision     necessarily         contains    a    guarantee,      and    thus

plaintiffs cannot rely on such a conclusion here.

      Plaintiffs’ reliance on Meyer v. JinkoSolar Holdings Co., 761

F.3d 245 (2d. Cir. 2014), is similarly unavailing. There, in their

prospectus, defendants described prophylactic steps they took to

prevent pollution.           Id. at 247-48.          The Court found that the

defendants violated Section 11 because they failed to disclose

that the prophylactic steps they employed were not working — facts

that defendants knew when they issued the prospectus.                     Id. at 250-

                                            26
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 27 of 60



51. Here, by contrast, plaintiffs have not alleged facts detailing

defendants’     contemporaneous      knowledge     of   future    insufficient

demand or even how the defendants could have told the future.

      Because “post hoc description[s]” of events “do[] not speak

to what the Company knew or should have known at the time of time

of the Offering,” plaintiffs’ Section 11 claim must be dismissed

as to all defendants.       Holbrook v. Trivago N.V., No. 17 Civ. 8348,

2019 WL 948809, at *13 (S.D.N.Y. Feb. 26, 2019), aff'd sub nom.

Shetty v. Trivago N.V., 796 F. App’x 31 (2d Cir. 2019). 19

                 a. Regulation S-K

      Regulation S-K is a set of rules that sets forth reporting

requirements applicable to various filings under the Securities

Act, including registration statements.             Plaintiffs allege that

defendants violated Items 105 and 303 of Regulation S-K because

they failed to disclose in their Prospectus that the SQDC was

behind on its Purchase Obligation.          FAC ¶ 189.     Both claims fail.

      Item 105 of SEC Regulation S-K, 17 C.F.R. § 229.105, requires

that an issuer “disclose the most significant factors that make an

investment in the registrant or offering speculative or risky.”

In re Proshares Trust II Sec. Litig., No. 19 Civ. 886, 2020 WL


      19Plaintiffs’ attempts to distinguish Holbrook from this case fall flat.
There, plaintiff did not allege any fact from which to infer that an advertiser’s
violations of company standards to date were of the “scope and magnitude
necessary to impute knowledge of likely materiality.” 2019 WL 948809, at *12-
13. Here, too, the SQDC’s product demand to date was not sufficient to impute
upon the Securities Act Defendants knowledge of the SQDC’s future inability to
meet the Purchase Obligation.

                                       27
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 28 of 60



71007, at *9 (S.D.N.Y. Jan. 3, 2020) (internal quotation marks

omitted).      “Plaintiffs must demonstrate actual knowledge of an

existing trend, event, or risk to allege violations of Section 303

and 105.”      Rubinstein v. Credit Suisse Grp. AG, 457 F. Supp. 3d

289, 300 (S.D.N.Y. 2020) (citation omitted).             As above, plaintiffs

do not allege with particularity that the Securities Act Defendants

knew at the time of the IPO that there was a significant risk that

the   SQDC    would    not   fulfill    its   Purchase   Obligation    or   open

sufficient stores.        Nor do plaintiffs allege that the Securities

Act Defendants knew at the time of the IPO that HEXO would — nearly

twelve months later — amend the SQDC Agreement.             In any event, as

required, HEXO did disclose known risks associated with demand.

In its Prospectus, HEXO explained that the cannabis industry in

Canada was new and that its success was dependent on demand by

government dispensaries such as the SQDC.            Batson Decl., Ex. 5 at

24.   Though HEXO mentions the ToP provision in this section, HEXO

also notes that its “revenues could fluctuate materially in the

future and could be materially and disproportionately impacted by

the purchasing decisions of the SQDC, the OCRC, and the BCLDB.”

Id.

      In     their    opposition   to    defendants’     motion   to   dismiss,

plaintiffs raise for the first time HEXO’s alleged violation of

Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303.               Under Item

303, “[d]isclosure is required where the trend is both (1) known

                                        28
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 29 of 60



to management and (2) reasonably likely to have material effects

on the registrant’s financial condition or results of operations.”

Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 39 (2d Cir. 2017)

(internal quotation marks omitted).                   As an initial matter, it is

not at all clear to the Court that the SQDC’s lack of demand in

the    first    three       months    following       Legalization   was       a   “trend”

requiring disclosure.               Id.    In any event, plaintiffs’ argument

that HEXO did not properly disclose trends and uncertainties is

belied by the fact that plaintiffs’ allegations regarding the

SQDC’s store openings and HEXO’s sales to date are based on HEXO’s

disclosures themselves. 20            See, e.g., FAC ¶¶ 94-95; see also Singh

v.    Schikan,       106    F.   Supp.    3d   439,    449   (S.D.N.Y.    2015)      (“The

conclusion that defendants were not required to posit that their

study might fail is all the more appropriate where, as here, such

speculation would have been based solely on facts disclosed in the

Registration Statement, from which investors were equally free to

assess the study’s likelihood of success”).

                     b. Bespeaks Caution Doctrine

       In      any         event,    even       if     plaintiffs        had       alleged

misrepresentations in the Prospectus, they would not be actionable

under the bespeaks caution doctrine.                   “Under the bespeaks caution


      20 Plaintiffs correctly observe that HEXO’s disclosures regarding the

SQDC’s orders in the first three months of the SQDC Agreement required the
application of simple math to be useful, ECF No. 122 at 20 n.9, but the numbers
reflecting orders were nevertheless available to investors. ECF No. 124 at 9-
10; see also Batson Decl., Ex. 5 at 17.

                                               29
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 30 of 60



doctrine,    alleged     misrepresentations           in    a    stock   offering      are

immaterial as a matter of law [if] it cannot be said that any

reasonable investor could consider them important in light of

adequate    cautionary     language      set    out    in       the   same   offering.”

Rombach,    355   F.3d   at     173   (internal       quotation        marks   omitted;

alterations in original).

     As discussed supra, plaintiffs do not allege any facts to

support the notion that the Securities Act Defendants knew that

the SQDC would not fulfill the Purchase Obligation with HEXO, such

that statements about the Purchase Obligation in the Prospectus

amounted to misrepresentations. HEXO, for its own part, made clear

to its investors in its Prospectus that it was operating within a

newly legalized industry and that revenues were dependent on the

“purchasing decisions of the SQDC, the OCRC, and the BCLDB.”

Batson Decl., Ex. 5, at 23-24.              Nor have plaintiffs alleged any

facts showing that HEXO knew at the time of the IPO that the ToP

provision was “illusory” such that HEXO should have included

cautionary language regarding the vitality of the ToP provision.

Cf. ECF No. 122 at 22 n.13.             Where, as here, “[t]he cautionary

language    addresses     the    relevant      risk    directly,”        the   offering

memorandum is not considered misleading.                        Halperin v. eBanker

USA.com, Inc., 295 F.3d 352, 360 (2d Cir. 2002).                      Accordingly, the

bespeaks    caution    doctrine       applies    and       plaintiffs’       Section    11



                                         30
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 31 of 60



claims are dismissed as to HEXO, the Individual Securities Act

Defendants, and the Underwriter Defendants.

       2. Section 12(a)(2)

     “Section 12(a)(2) imposes liability on anyone who ‘offers or

sells a security . . . by the use of any means or instruments of

transportation or communication in interstate commerce or of the

mails, by means of a prospectus or oral communication, which

includes an untrue statement of a material fact.’” In re Petrobras

Sec. Litig., 116 F. Supp. 3d 368, 384 (S.D.N.Y. 2015) (citing 15

U.S.C. § 77l).     Claims under Sections 11 and 12(a)(2) of the

Securities Act are “siblings with roughly parallel elements.”

Morgan Stanley Info. Fund, 592 F.3d at 359.            Only persons who

“directly purchase securities from the defendant in a public

offering, rather than on the secondary market,” have standing to

bring a claim under Section 12(a)(2).       Petrobras, 116 F. Supp. 3d

at 384; see also Caiafa v. Sea Containers Ltd., 331 F. App’x 14,

16 (2d Cir. 2009).      The defendants, moreover, must qualify as

“statutory sellers,” defined as “the person who (1) passes title

to the plaintiff, or (2) solicits such security purchases for his

financial gain.”    In re Vivendi Universal, S.A., 381 F. Supp. 2d

158, 186 (S.D.N.Y. 2003).

     Defendants maintain that plaintiffs lack standing to bring a

Section 12(a)(2) claim because the complaint does not allege that

plaintiffs purchased their HEXO securities in the IPO.         Plaintiffs

                                   31
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 32 of 60



disagree, arguing that a plaintiff can allege Section 12(a)(2)

standing by pleading that the seller is a statutory seller, i.e.,

passed title to the plaintiff or otherwise solicited the security

purchases for financial gain.

       Defendants do not dispute that they were statutory sellers.

See ECF No. 24 at 12.         However, statutory seller status alone is

insufficient.      A nexus to a plaintiff purchaser is necessary.

Here, plaintiffs lack standing to bring their Section 12(a)(2)

claim because neither plaintiff purchased HEXO securities in the

IPO.    The complaint makes no allegations with respect to when lead

plaintiff Sweeney purchased HEXO shares, and he certifies that he

did not purchase HEXO stock until July 26, 2019.            ECF No. 96-1 at

24.    The complaint alleges that lead plaintiff Medley “bought some

of his HEXO shares pursuant or traceable to the Offering.”                FAC ¶

50.    While it is true that allegations that a plaintiff “purchased

securities . . . ‘pursuant to’ the relevant offerings” could

suffice to establish standing at the motion to dismiss stage, In

re MF Glob. Holdings Ltd. Sec. Litig., 982 F. Supp. 2d 277, 324

(S.D.N.Y.    2013),   here,    Medley’s    Certification   forecloses      that

possibility. 21     In his Certification, Medley provides that his


       21
        In MF Glob. Holdings, the Court permitted plaintiff’s Section 12(a)(2)
claim to proceed past the motion to dismiss phase, finding that it was possible
that plaintiff would later show that he purchased stock during the IPO. 982 F.
Supp. 2d at 324 (“Should it become apparent after a full factual record is
established during discovery that Plaintiffs cannot prove direct purchases from
certain individual underwriters, those underwriters will have the opportunity
to seek judgment as a matter of law in a motion for summary judgment”); cf.

                                      32
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 33 of 60



first purchase of HEXO was on January 29, 2019 for the price of

$5.34 — which is not the $5.15 cost of HEXO stock on the NYSE

during the IPO. ECF No. 96-2 at 3; FAC ¶ 92. Plaintiffs, moreover,

conceded during oral argument that Medley did not purchase shares

of HEXO stock on the date of the offering.            Tr. of Oral Arg., Feb.

24, 2021, at 5:22-23.        Because neither lead plaintiff purchased

HEXO securities on the date of the IPO, they lack standing to bring

a claim under Section 12(a)(2).         See Caifa, 331 F. App’x at 16-17

(dismissing      Section      12(a)(2)        claim     where    plaintiffs’

certifications     confirm    that    they    acquired    securities    in   a

secondary market); Fuwei Films, 634 F. Supp. 2d at 445 (finding

that plaintiffs who did not purchase their shares directly in the

IPO do not have standing). 22          Accordingly, plaintiffs’ Section

12(a)(2) claim must be dismissed.            Goldberger v. Bear, Stearns &

Co., No. 98 Civ. 8677, 2000 WL 1886605, at *1 (S.D.N.Y. Dec. 28,

2000) (“If the named plaintiffs have no cause of action in their

own right, their complaint must be dismissed, even though the facts




City of Omaha, 450 F. Supp. 3d at 403 (finding Section 12(a)(2) could survive
motion to dismiss where plaintiff’s purchase was “traceable to” the IPO, but
where plaintiff did not specify precise date of stock purchase). Here, however,
Medley will not be able to show that he purchased HEXO stock on the day of the
offering.
      22 Plaintiffs request a chance to “cure” their standing deficiency with

respect to their Section 12(a)(2) claim. ECF No. 122 at 21. The Court declines
to permit amendment where, as here, the lead plaintiffs were appointed over a
year ago, on February 25, 2020, ECF No. 78, and where their stock purchase
certifications were submitted to the Court prior to that, ECF No. 55-2. In any
event, because plaintiffs’ Section 12(a)(2) claim would fail on the merits for
the same reasons that their Section 11 claim fails, the addition of a new named
plaintiff would not remedy plaintiffs’ claim.

                                      33
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 34 of 60



set forth in the complaint may show that others might have a valid

claim.”). 23

           3. Section 15

      Section 15 of the Securities Act “provides for ‘control

person’ liability, and requires that a plaintiff show (1) a primary

violation      of    the   Securities   Act   and   (2)   ‘control’     by   the

defendant.”         Singh, 106 F. Supp. 3d at 447.         Plaintiffs’ claim

under Section 15 for control person liability fails because a

Section 15 claim is “necessarily predicated on a primary violation

of securities law.”         Rombach, 355 F.3d at 177-78.        Here, no such

primary violation exists, and accordingly plaintiffs’ Section 15

claim must be dismissed as to each of the Individual Securities

Act Defendants.

   B. Exchange Act Claims

      Defendants move to dismiss plaintiffs’ Exchange Act claims on

the basis that plaintiffs did not allege facts sufficient to show

that defendants (1) made misstatements of material fact or (2)

acted with scienter.           The Court grants defendants’ motion to

dismiss plaintiffs’ Exchange Act claims in its entirety.




      23Neither plaintiffs nor defendants put forth any specific argument with
respect to the merits of plaintiffs’ Section 12(a)(2) claim. Even if, arguendo,
plaintiffs did have standing under Section 12(a)(2), their claim would not
survive the motion to dismiss because “if a plaintiff fails to plead a cognizable
Section 11 claim, he or she will be unable to plead one under Section 12(a).”
In re Wachovia Equity Sec. Litig., 753 F. Supp. 2d 326, 368 (S.D.N.Y. 2011).


                                        34
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 35 of 60



          1. Section 10(b) and Rule 10b-5

                  a. Legal Standard

      To state a claim under Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder, plaintiffs must satisfy the

heightened pleading requirements under the Federal Rule of Civil

Procedure 9(b) and the PSLRA.           ATSI Comm., Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 99 (2d Cir. 2007); 15 U.S.C. § 78u-4(b).                Rule

9(b) requires plaintiffs asserting securities fraud claims to “(1)

specify the statements that the plaintiff[s] contend[ ] were

fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were

fraudulent.” Rombach, 355 F.3d at 170. The PSLRA further requires

“that     securities     fraud   complaints    specify    each    misleading

statement; that they set forth the facts on which a belief that a

statement is misleading was formed; and that they state with

particularity facts giving rise to a strong inference that the

defendant acted with the required state of mind.”            Anschutz Corp.

v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d Cir. 2012) (internal

quotation marks omitted).           “[I]f an allegation regarding the

statement or omission is made on information and belief, the

complaint shall state with particularity all facts on which that

belief is formed.”       15 U.S.C. § 78u-4(b)(1).

      To survive a motion to dismiss on Section 10(b) and Rule 10b-

5   claims,    plaintiffs    must   allege    that   defendants   “(1)     made

                                      35
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 36 of 60



misstatements or omissions of material fact; (2) with scienter;

(3) in connection with the purchase or sale of securities; (4)

upon which plaintiffs relied; and (5) that plaintiffs’ reliance

was the proximate cause of their injury.”         Gamm, 944 F.3d at 463

(citation omitted).    Here, because defendants move to dismiss the

FAC on the basis of the first and second elements, the Court

addresses only these elements below.

               i.   Misstatement or Omission of Material Fact

     For a statement to be actionable under Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder, it must be

both (1) false, and (2) material.        In re Lululemon Sec. Litig., 14

F. Supp. 3d 553, 571 (S.D.N.Y. 2014).         A statement is false for

the purpose of Section 10(b) and Rule 10b-5 if it was false “at

the time it was made.”    Id.    To state a claim, “plaintiffs must do

more than say that the statements [at issue] were false and

misleading; they must demonstrate with specificity why and how

that is so.”    Rombach, 355 F.3d at 174.         “Statements regarding

projections of future performance may be actionable under Section

10(b) or Rule 10b-5 if they are worded as guarantees or are

supported by specific statements of fact, or if the speaker does

not genuinely or reasonably believe them.”         In re IBM Corp. Sec.

Litig., 163 F.3d 102, 107 (2d Cir. 1998) (internal quotation marks

and citations omitted).         An omission is also actionable under

Section 10(b) and Rule 10b-5, but only when the defendants had a

                                    36
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 37 of 60



duty to disclose the allegedly omitted information.                           Levitt v.

J.P. Morgan Sec., Inc., 710 F.3d 454, 465 (2d Cir. 2013).                            Such

duty to disclose “may arise when there is a corporate insider

trading    on    confidential    information,           a    statute    or    regulation

requiring       disclosure,    or     a    corporate         statement       that   would

otherwise be inaccurate, incomplete, or misleading.”                            Stratte-

McClure    v.    Morgan    Stanley,       776    F.3d   94,    110     (2d   Cir.   2015)

(citation and internal quotation marks omitted).

      To be actionable under Section 10(b) and Rule 10b-5, the

alleged misstatement or omission must also be material.                             This

requirement is satisfied if “there is a substantial likelihood

that a reasonable person would consider [the allegedly misstated

or omitted fact] important in deciding whether to buy or sell” the

securities at issue.         Azrielli v. Cohen Law Offices, 21 F.3d 512,

518 (2d Cir. 1994).        “When contingent or speculative future events

are   at   issue,   the     materiality         of   those    events    depends     on   a

balancing of both the indicated probability that the event will

occur and the anticipated magnitude of the event in light of the

totality of company activity.”                  Castellano v. Young & Rubicam,

Inc., 257 F.3d 171, 180 (2d Cir. 2001) (internal quotation marks

omitted).

                  ii.     Scienter

      When deciding a motion to dismiss pursuant to Rule 12(b)(6),

a court must determine “whether all of the facts alleged, taken

                                           37
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 38 of 60



collectively, give rise to a strong inference of scienter, not

whether   any   individual   allegations,    scrutinized    in   isolation,

meets that standard.”        Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 323 (2007).     “[T]he inference of scienter must

be more than merely ‘reasonable’ or ‘permissible’ — it must be

cogent and compelling, thus strong in light of other explanations.”

Id. at 324.     “A complaint will survive . . . only if a reasonable

person would deem the inference of scienter cogent and at least as

compelling as any opposing inference one could draw from the facts

alleged.”   Id.

     Plaintiffs can satisfy this standard “by alleging facts to

show either (1) that defendants had the motive and opportunity to

commit fraud, or (2) strong circumstantial evidence of conscious

misbehavior or recklessness.”      ECA, Local 134 IBEW Joint Pension

Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d

Cir. 2009).       “Motive . . . could be shown by pointing to the

concrete benefits that could be realized from one or more of the

allegedly misleading statements or nondisclosures; opportunity

could be shown by alleging the means used and the likely prospect

of achieving concrete benefits by the means alleged.” South Cherry

Street, LLC v. Hennessee Group LLC, 573 F.3d 98, 108 (2d Cir.

2009).    “Where motive is not apparent . . . the strength of the

circumstantial      allegations    [of      conscious   misbehavior      or

recklessness] must be correspondingly greater.”            In re Citigroup

                                   38
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 39 of 60



Inc. Sec. Litig., 753 F. Supp. 2d 206, 233 (S.D.N.Y. 2010).

“Defendants’       conduct    must   be   highly   unreasonable   and   .   .   .

represent[ ] an extreme departure from the standards of ordinary

care to the extent that the danger was either known to the

defendant or so obvious that the defendant must have been aware of

it.”    Sinay v. CNOOC Ltd., No. 12 Civ. 1513, 2013 WL 1890291, at

*7 (S.D.N.Y. May 6, 2013), aff’d, 554 F. App’x 40 (2d Cir. 2014)

(citing Tyler v. Liz Claiborne, Inc., 814 F. Supp. 2d 323, 336

(S.D.N.Y.    2011))    (alterations       in   original;   internal   quotation

marks omitted).

            iii.     PSLRA Safe Harbor

       The PSLRA established a statutory safe harbor for forward-

looking statements.      Under the safe harbor, a defendant “shall not

be liable with respect to any forward-looking statement,” which,

in relevant part, is:

            Identified as a forward-looking statement, and
            is   accompanied   by   meaningful  cautionary
            statements identifying important factors that
            could   cause    actual   results  to   differ
            materially from those in the forward-looking
            statement.

15 U.S.C. § 78u-5(c)(1)(A)(i). “To avail themselves of safe harbor

protection     under    the    meaningful       cautionary   language   prong,

defendants must demonstrate that their cautionary language was not

boilerplate and conveyed substantive information.”             Slayton v. Am.

Exp. Co., 604 F.3d 758, 772 (2d Cir. 2010).            “To determine whether


                                          39
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 40 of 60



cautionary language is meaningful, courts must first ‘identify the

allegedly    undisclosed     risk’   and     then   ‘read     the   allegedly

fraudulent materials — including the cautionary language — to

determine if a reasonable investor could have been misled into

thinking that the risk that materialized and resulted in his loss

did not actually exist.’”        In re Delcath Sys., Inc. Sec. Litig.,

36 F. Supp. 3d 320, 333 (S.D.N.Y. 2014) (quoting Halperin, 295

F.3d at 359).      “Cautionary language [that] did not expressly warn

of or did not directly relate to the risk that brought about

plaintiffs’ loss” is insufficient.         Gregory v. ProNAi Therapeutics

Inc., 297 F. Supp. 3d 372, 398 (S.D.N.Y. 2018), aff’d, 757 F. App’x

35 (2d Cir. 2018).

                b. Application

     Plaintiffs allege that the Exchange Act Defendants violated

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder    because    they    misstated     facts   with     scienter   in

connection with (i) the Purchase Obligation and ToP provision,

(ii) revenue guidance and inventory and impairment loss figures,

and (iii) the Niagara Facility.       For the reasons set forth below,

the Court dismisses each of plaintiffs’ Section 10(b) and Rule

10b-5 claims.

              i.    Misstatements of Material Fact

                           1. Purchase Obligation and ToP Provision



                                     40
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 41 of 60



       First, plaintiffs allege that the Exchange Act Defendants’

statements regarding the SQDC’s Purchase Obligation and the ToP

provision      constitute     actionable          misstatements.          Specifically,

plaintiffs point to the following statements.                     On the March Call,

despite lower-than-anticipated demand for the first six months of

the    SQDC    Agreement,     St.     Louis,       HEXO’s    co-founder,        CEO,   and

president, stated that he was “absolutely confident” that the SQDC

would     fulfill     the   Purchase    Obligation          and   that    the   Purchase

Obligation was “fully on track.”                  FAC ¶¶ 200, 213.        Further, the

March MD&A reiterated HEXO’s plan to supply the SQDC with 20,000

kilograms of product in the first year after Legalization.                         FAC ¶

195.      The March MD&A also disclosed that HEXO was subject to

certain       risks   outside    of    its    control,       including      changes    to

government       policies       and    its        dependence      on     government-run

dispensaries.         Stokes Decl., Ex. 15, at 2, 29.

       On the June Call, St. Louis disclosed that HEXO would not

enforce the ToP provision of the SQDC Agreement for that quarter

because HEXO wanted to maintain its positive relationship with the

SQDC and did not want the SQDC to have inventory builds.                          FAC ¶¶

21, 118, 231.         Nevertheless, St. Louis explained that he thought

that it was a “reasonable assumption” that the SQDC would fulfill

the Purchase Obligation by the end of 2019.                            FAC ¶ 232.      He

cautioned that there was some “timing risk,” but explained that

HEXO could offset any shortage in demand from the SQDC with demand

                                             41
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 42 of 60



in other provinces.          FAC ¶ 232.    Echoing St. Louis’ optimism, the

June MD&A provided that HEXO “will supply the SQDC with 20,000 kg

of products in the first year.”            FAC ¶ 221.     Like the March MD&A,

the June MD&A also made clear that HEXO was subject to certain

risks outside of its control, including changes to government

policies      and    its   dependence     on   government-run     dispensaries.

Stokes Decl., Ex. 16, at 2, 31-32.

      When the SQDC’s demand did not increase as hoped, either by

the end of the contractual year in October 2019 or by the end of

2019, HEXO decided to relieve the SQDC of its commitment to pay

for the Purchase Obligation altogether, and amended the SQDC

Agreement to eliminate the ToP provision.               FAC ¶¶ 180, 273.

      In their most recent iteration of their argument articulated

during   oral       argument,   plaintiffs     assert   that   since    investors

relied on revenue guaranteed by the ToP provision, HEXO’s failure

to enforce that provision was therefore fraudulent.                    See, e.g.,

Tr. of Oral Arg., Feb. 24, 2021, at 15:24-16:1; 16:7-9; 19:22-

20:1; 21:13-22:11.           Relatedly, plaintiffs argue that St. Louis’

statements on the March and June Calls and HEXO’s statements in

the   March    and    June    MD&As   constitute   actionable     misstatements

because they assured the market that the SQDC would fulfill the

Purchase Obligation when this was not the case.                The Exchange Act

Defendants, meanwhile, maintain that amending the SQDC Agreement

was a business judgment intended to sustain a positive relationship

                                          42
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 43 of 60



with the government-run SQDC and, in turn, to maximize value for

shareholders in the future.            Tr. of Oral Arg., Feb. 24, 2021, at

24:10-25:6.       The Exchange Act Defendants, moreover, argue that

HEXO and St. Louis remained optimistic that the SQDC would fulfill

the Purchase Obligation because the cannabis market was in the

process of a “ramp up.”          Id. at 22:19-23; 32:3-7.

      Plaintiffs’ central argument is that the contractual ToP

provision       amounted    to     a    guarantee     and     thus     became   a

misrepresentation when HEXO decided in January 2020 to amend the

ToP term by not enforcing it.                 Viewed closely, there are two

versions of plaintiffs’ argument, each of which borders on the

risible.    One version is that, having described the ToP provision,

HEXO could not later make a decision considered to be in the best

interest of the company (i.e., its shareholders) to relieve its

counterparty, the SQDC, of an initial commitment in order to

preserve    a   long-term    business     opportunity       without    committing

securities      fraud. 24        However,      “[p]laintiffs’        ‘fundamental

disagreements with Defendants’ business judgments . . . are not

actionable under Section 10(b) and Rule 10b-5.’”                  In re Weight

Watchers Int’l Inc. Sec. Litig., No. 19 Civ. 2005, 2020 WL 7029134,



      24 Plaintiffs also suggest that defendants’ expectations regarding sales

to the SQDC in the second and third years of the SQDC Agreement constitute
actionable misrepresentations. ECF No. 122 at 29. They do not. Second and
third year sales were never subject to a ToP provision, and thus any statements
regarding these sales targets were at most reasonable estimates under the
circumstances.

                                         43
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 44 of 60



at *9 (S.D.N.Y. Nov. 30, 2020) (citing Plumbers & Steamfitters

Local 773 Pension Fund v. Canadian Imperial Bank of Commerce, 694

F. Supp. 2d 287, 303 (S.D.N.Y. 2010)); see also HEXO MD&A, March

30, 2020, at 14 (explaining that HEXO’s decision to amend the SQDC

Agreement was motivated by a desire to maintain its “overall

business relationship with the SQDC and its position in Quebec”). 25

      The second version of plaintiffs’ argument is that in order

to   make   the    initial    description     of   the   ToP    provision   not

misleading, HEXO needed to openly state at the outset that it might

not enforce the ToP provision.           Tr. of Oral Arg., Feb. 24, 2021,

at 22:5-11.       Such a disclosure would, of course, have weakened

HEXO’s bargaining position with the government of Quebec, thereby

reducing the pressure on the SDQC to fulfill its commitment to buy

20,000 kilograms of product from HEXO.               This Court was unaware

that compliance with the securities laws required a corporate

suicide pact.

      Relatedly,     the     Court    finds   that    none     of   plaintiffs’

allegations regarding the Purchase Obligation are actionable.               St.

Louis’ statements on the March and June Calls are reasonably

classified as optimistic.            On the March Call, St. Louis stated



      25 Although not necessary to this Opinion, it is nonetheless interesting

to note that the relationship between HEXO and the SQDC continues to exist
today, with HEXO remaining a “preferred supplier” of the SQDC “with an
approximately 33% market share based on volume.” HEXO’s Form 40-F, October 29,
2020, Section entitled “Supply Channels.” HEXO also is working on expanding
its product offerings with the SQDC. Id.

                                        44
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 45 of 60



that he was “confident” about reaching the Purchase Obligation and

that HEXO was “on track” to do so.           FAC ¶¶ 200, 213.      Neither of

these statements are guarantees.           Likewise, on the June Call, St.

Louis allegedly stated that he was “confident” that the SQDC would

fulfill    the   Purchase    Obligation      by   the   end   of   2019,   but

nevertheless qualified that this was a “reasonable assumption” and

that he expected to encounter “some timing risk.”                  FAC ¶ 232.

Exuding confidence while acknowledging risk does not constitute a

misstatement.     Jones v. Perez, 550 F. App’x 24, 26 (2d Cir. 2013)

(finding that “misguided optimism” is not a cause of action).

Further, as plaintiffs themselves concede, throughout the course

of 2019, HEXO openly disclosed its sales numbers to the public,

such that investors could have discerned for themselves whether

the Exchange Act Defendants’ projections were overly-confident.

Tr. of Oral Arg., Feb. 24, 2021, at 26:8-16.            It also bears noting

that plaintiffs allege that following the June Call, HEXO’s stock

price actually decreased 8%.       FAC ¶ 299.     Far from indicating that

investors were erroneously encouraged by St. Louis’ statements on

the June Call, this decline in stock price suggests that the market

accurately reflected his message: that the SQDC’s demand for HEXO’s

product was lower than expected, and that there was a risk that

this low demand would persist. 26



      26Plaintiffs argue that the decline in stock price is attributable to St.
Louis’ announcement that HEXO would not enforce the ToP provision that quarter,

                                      45
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 46 of 60



     Nor do HEXO’s statements in the March and June MD&As, to the

effect that HEXO “will supply” 20,000 kilograms to the SQDC in the

first year, constitute actionable misstatements.             FAC ¶¶ 195, 221.

Context, here, is important: the Exchange Act Defendants couched

these statements alongside explanations of HEXO’s various supply

agreements, and at the times when the March and June MD&As were

filed, the SQDC Agreement provided that HEXO would provide 20,000

kilograms of product to the SQDC in the first year.                See Stokes

Decl., Ex. 15 at 5 (“We hold the single largest forward contract

in the history of the emerging cannabis industry with the SQDC.”)

(emphasis added); Ex. 16 at 3 (“We currently possess the single

largest and longest Canadian forward supply amount”) (emphasis

added).     HEXO’s later amendment to the SQDC Agreement to remove

the ToP provision does not render these statements retroactively

untrue.   As the ToP provision was in effect at the times that the

March and June MD&As were filed, the statements made therein were

accurate, and thus do not constitute actionable misstatements.

     In any event, the statements in the March and June MD&As are

protected    by   the   PSLRA   Safe   Harbor   because    the   Exchange   Act

Defendants provided ample cautionary language.             Slayton, 604 F.3d

at 772.     Here, the Disclosure, which appeared in both the March

and June MD&As, specifically identified that HEXO’s statements



rather than the disclosures about disappointing sales.    Tr. of Oral Arg., Feb.
24, 2021 at 19:22-20:19. This is an obvious stretch.

                                       46
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 47 of 60



could be affected by risks relating to “changes to government laws,

regulations or policies,” as well as “supply risks.” Stokes Decl.,

Ex. 15 at 2; Ex. 16 at 2.              As plaintiffs allege, the low demand

for    HEXO’s    product    arose      at   least       in    part    from     the   Quebec

government’s slow roll-out of stores and avoidance of inventory

builds.      Moreover, both the March and June MD&As openly state that

HEXO operates in a new, “rapidly changing environment” and that

HEXO    is    dependent    on    contracts       with    government          dispensaries.

Stokes Decl., Ex. 15 at 28-29, Ex. 16 at 31-32. 27                             These risk

disclosures should have suggested to a reasonable investor that

supply projections were not guaranteed.                         Accordingly, even if

HEXO’s       statements    in    the   March      and        June    MD&As    constituted

misstatements — and they do not — they would be protected under

the PSLRA Safe Harbor.

                                2. Renewed   Guidance  and              Inventory      and
                                   Impairment Loss Figures

       Plaintiffs allege that HEXO’s revenue guidance and inventory

and impairment loss figures — which account for reductions in the

carrying value of assets in a company’s financials — amount to

misstatements because they were inaccurate or delayed.                          The Court

disagrees.




       27
        Both the March and June MD&As reference the ToP provision, but as above,
this provision was in effect at the time of these filings and thus these
statements do not constitute misrepresentations.

                                            47
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 48 of 60



     With respect to the guidance, plaintiffs allege that during

the March Call, St. Louis expressed confidence, stating, “when we

hit that $400 million net next year . . . that’s supported by very

strong demand.       That’s why we’re confident putting out numbers.”

FAC ¶ 207.        On the June Call, St. Louis further stated, “We’re

going to reach the [4Q] target          . . . We’re delivering a double

this quarter.”       FAC ¶ 228.     But then, on October 10, 2019, HEXO

withdrew its C$400 million net revenue guidance and announced that

its fourth-quarter revenues were approximately 40% lower than

expected.      FAC ¶¶ 26, 239, 131.          Plaintiffs argue that HEXO’s

initial guidance – which St. Louis called “conservative” on the

March Call, FAC ¶ 210 — “lacked any reasonable basis,”                 ECF No.

122 at 24.

     The      Exchange      Act   Defendants    correctly       maintain    that

plaintiffs fail to allege that the Exchange Act Defendants made

false statements about HEXO’s revenue guidance; to the contrary,

plaintiffs’       allegations     demonstrate    that     the    Exchange   Act

Defendants disclosed information with respect to HEXO’s declining

position in real time.        From the complaint, it appears to the Court

that HEXO withdrew and adjusted its guidance only after observing

low demand and slow store roll-out.          And as the Second Circuit has

held,      even    amidst     “disclosures      and     warnings”    regarding

“deteriorating financial condition,” “misguided optimism is not a



                                       48
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 49 of 60



cause of action, and does not support an inference of fraud.”

Jones, 550 F. App’x at 26.

      With    respect     to   inventory      and    impairment      loss    figures,

plaintiffs     allege   that    the    Exchange       Act    Defendants     misstated

HEXO’s inventory and that the figures were misleading because HEXO

did not (i) account for slow SQDC orders, (ii) intend to enforce

the   ToP    provision,    (iii)      write   down     or    write   off    stale   or

depreciated product, or (iv) perform an inventory impairment on

the Niagara Facility until five months after acquiring Newstrike.

ECF No. 122 at 26.

      From    plaintiffs’      allegations,         HEXO’s    inventory     and   loss

impairment     adjustments       appear       to     be      reactionary     to     new

information.     For example, in its October 29, 2019 Annual Report,

HEXO recorded an impairment arising from “price compression in the

market.”     FAC ¶¶ 143, 304.      After market close on January 2, 2020,

HEXO restated its 2019 financial statements and its interim results

for Q12020, and disclosed that it understated its FY2019 inventory

impairment by $2.4 million.            FAC ¶ 309.         On March 17, 2020, HEXO

recorded another impairment when it announced that it was selling

the Niagara Facility.          FAC ¶ 312.       Crucially, plaintiffs do not

allege, in connection with any of the above examples, that the

Exchange Act Defendants withheld information about which they were

aware with respect to the guidance or impairment loss figures prior

to releasing such information publicly.                Hutchinson v. Perez, No.

                                         49
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 50 of 60



12 Civ. 1073, 2013 WL 1775374, at *1 (S.D.N.Y. Apr. 25, 2013)

(“[A]s long as the public statements are consistent with reasonably

available data, corporate officials need not present an overly

gloomy or cautious picture of current performance and future

prospects.”).

     In any event, even if, arguendo, HEXO’s accounting during the

Class     Period   were   incorrect,      allegations   regarding       accounting

irregularities are not sufficient to state a securities fraud

claim.     SEC v. Price Waterhouse, 797 F. Supp. 1217, 1240 (S.D.N.Y.

1992) (stating that the recklessness standard in a securities fraud

action     “requires      more   than     a    misapplication    of     accounting

principles”).        “Only where such allegations are coupled with

evidence     of    corresponding        fraudulent   intent     might    they   be

sufficient.”       Novak v. Kasaks, 216 F.3d 300, 309 (2d Cir. 2000)

(internal quotation marks and citations omitted).                     As will be

established infra, plaintiffs fail to allege scienter with respect

to revenue guidance and inventory and impairment loss figures.

                             3. Niagara Facility

     Plaintiffs’ allegations about the Niagara Facility fare no

better. 28    Plaintiffs allege that the Exchange Act Defendants were


     28 The parties dispute whether plaintiffs allege a “pure omission” or a
misrepresentation in connection with the Niagara Facility. Plaintiffs argue
that St. Louis made a misleading representation because he failed to disclose
an ongoing licensing violation at a large facility while discussing other
licensing issues.   ECF No. 122 at 26 n.21.    The Court rejects plaintiffs’
argument. Of course, “corporations have a duty to disclose all facts necessary
to ensure the completeness and accuracy of their public statements.” In re

                                          50
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 51 of 60



not forthright about the licensing issues at the Niagara Facility.

During the March Call, St. Louis indicated that “250,000 feet” of

the Niagara Facility were “licensed operational” but that there

was a licensing delay with respect to another part of the Niagara

Facility.    FAC ¶ 106.     In a press release dated October 28, 2019,

HEXO announced that it obtained licenses for a different facility

in Bellevue without mentioning licensing issues at the Niagara

Facility.    FAC ¶ 243.     In a November 15, 2019 press release, HEXO

disclosed that the Niagara Facility’s Block B had been operating

without a license — a fact that HEXO learned on July 30, 2019.

FAC ¶ 153.      In refuting plaintiffs’ argument, the Exchange Act

Defendants assert that they disclosed the existence of licensing

issues at the Niagara Facility in March 2019 and took corrective

action to remedy the licensing oversight.           See FAC ¶ 106; ECF No.

116 at 31.

      The Court agrees with the Exchange Act Defendants.                In the

interest of transparency, HEXO perhaps should have disclosed its

licensing issues when it discovered them in July 2019.                However,

sight should not be lost of the bottom line reality.              There is no


Marsh & Mclennan Companies, Inc. Sec. Litig., 501 F. Supp. 2d 452, 469 (S.D.N.Y.
2006). But here, discussing licensing at one location – a critical aspect of
a regulated business such as HEXO – does not necessitate simultaneous discussion
of all licensing issues at all locations.             Accordingly, defendants’
characterization of the Niagara Facility licensing issue as an omission is
accurate. A duty to disclose an omission may exist where “there is a corporate
insider trading on confidential information, a statute or regulation requiring
disclosure, or a corporate statement that would otherwise be inaccurate,
incomplete, or misleading.”      Stratte-McClure, 776 F.3d at 101 (internal
quotation marks omitted).

                                      51
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 52 of 60



allegation that the inability of part of the the Niagara Facility

to operate had any effect on HEXO’s supply chain operations, when,

in fact, this entire lawsuit is premised on insufficient demand

for HEXO’s product.       “[A]llegations that defendants should have .

. . made certain disclosures earlier than they actually did do not

suffice to make out a claim of securities fraud.”               Novak, 216 F.3d

at 309; see also Marsh & Mclennan, 501 F. Supp. 2d at 469.                 Here,

plaintiffs do not allege particularized reasons that the Exchange

Act    Defendants      should   have    disclosed       the    licensing   issue

immediately in July 2019.           Accordingly, plaintiffs’ claim with

respect to the Niagara Facility is not actionable.                     See In re

Centerline Holdings Co. Sec. Litig., 613 F. Supp. 2d 394, 404

(S.D.N.Y. 2009), aff’d sub nom. In re Centerline Holding Co. Sec.

Litig., 380 F. App’x 91 (2d Cir. 2010) (dismissing claim where it

was “arguable that they did not have a duty to disclose such

information before they actually did”). 29

                                             ***

       In   summary,   plaintiffs      have    failed   to    allege   actionable

misstatements or omissions pursuant to Section 10(b) and Rule 10b-

5.    For the sake of completion, the Court will nevertheless assess

plaintiffs’ scienter allegations.



      29 The Court need not address the applicability of the PSLRA safe harbor

to the Exchange Act Defendants’ representations regarding revenue guidance and
inventory and impairment loss figures or the Niagara Facility because plaintiffs
have failed to state viable claims on either.

                                        52
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 53 of 60



              ii. Scienter

     Even    assuming,       arguendo,   that    plaintiffs    had   adequately

alleged actionable misstatements or omissions with respect to the

Purchase Obligation and ToP provision, HEXO’s revenue guidance and

inventory and impairment loss figures, or the Niagara Facility,

plaintiffs’ failure to plead facts giving rise to an inference of

scienter    provides    an    independent      ground   on   which   to   dismiss

plaintiffs’ Section 10(b) and Rule 10b-5 claims.

     The    “court     must    review    all    the   [scienter]     allegations

holistically.”       Matrixx Initiatives Inc. v. Siracusano, 563 U.S.

27, 48 (2011) (internal quotation marks and citations omitted).

According to the Second Circuit, at least four circumstances may

give rise to a strong inference of the requisite scienter:

            where the complaint sufficiently alleges that
            the defendants (1) benefitted in a concrete
            and personal way from the purported fraud; (2)
            engaged in deliberately illegal behavior; (3)
            knew facts or had access to information
            suggesting that their public statements were
            not   accurate;  or   (4)   failed  to   check
            information they had a duty to monitor.


ECA, 553 F.3d at 199 (internal quotation marks omitted).                  Here, in

their attempt to allege scienter, plaintiffs rely on the first and

third categories.

     With respect to the first, plaintiffs allege that the Exchange

Act Defendants were motivated by a desire to increase HEXO’s stock

price to increase their personal options holdings.                   But as the

                                         53
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 54 of 60



Second Circuit has held, incentive-based compensation is typically

insufficient to support an inference of scienter.                           Kalnit v.

Eichler, 264 F.3d 131, 140 (2d Cir. 2001) (“an allegation that

defendants were motivated by a desire to maintain or increase

executive compensation is insufficient because such a desire can

be imputed to all corporate officers”).                   “[I]f performance-based

compensation       were   a    sufficient        predicate       for    fraud,   then

“virtually every company in the United States that experiences a

downturn in stock price could be forced to defend securities fraud

actions.”     In re Bristol-Myers Squibb Sec. Litig., 312 F. Supp. 2d

549, 561 (S.D.N.Y. 2004).           That some of the individual defendants

held options with high strike prices is not enough to support a

strong inference of scienter, particularly where, as here, it is

not ever alleged that the Exchange Act Individual Defendants

exercised their options.            See Tr. of Oral Arg., Feb. 25, 2021, at

10:15-16.

       For the most part, plaintiffs rely on the third prong in ECA,

alleging that defendants “knew facts or had access to information

suggesting that their public statements were not accurate.”                          553

F.3d at 199.       Given the nature of plaintiffs’ theory of scienter,

their     abject   failure     to    identify       any   reports      or   statements

containing adverse facts to which defendants had access at the

time    the   statements      at    issue    were    made   is   itself      fatal    to

plaintiffs’ Section 10(b) claims.                See Novak, 216 F.3d at 309

                                            54
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 55 of 60



(“Where   plaintiffs   contend   defendants   had   access   to   contrary

facts, they must specifically identify the reports or statements

containing this information”).      Put simply, plaintiffs failed to

establish “what the [d]efendants knew and when they knew it.”

Freudenberg v. E*Trade Fin. Corp., 712 F. Supp. 2d 171, 176

(S.D.N.Y. 2010).

     First, with respect to the Purchase Obligation and the ToP

provision, we have repeatedly rejected plaintiffs’ arguments that

HEXO knew at the outset and during the relevant disclosures that

the SQDC would not fulfill its commitment and that HEXO knew from

the start that it would not enforce the ToP provision.            We need

not reiterate these arguments again here, but do emphasize once

more that the “fact that management’s optimism about a prosperous

future turned out to be unwarranted is not circumstantial evidence

of conscious fraudulent behavior or recklessness.”            Rothman v.

Gregor, 220 F.3d 81, 90 (2d Cir. 2000).       Moreover, as the Exchange

Act Defendants argue, we note that the purchase of the Niagara

Facility in March 2019 undermines the theory that the Exchange Act

Defendants knew that the SQDC would not fulfill the Purchase

Obligation.   Tr. of Oral Arg., Feb. 24, 2021, at 24:2-9.          If the

Exchange Act Defendants knew that they would not sell 20,000

kilograms of product to the SQDC in the first year, it would be

nonsensical for them to invest in the Niagara Facility — which



                                   55
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 56 of 60



cost C$263 million — and which was intended to generate significant

product.

       Further, though plaintiffs boldly argue that the Exchange Act

Defendants committed fraud on the basis of their renewed guidance

and inventory and impairment loss figures, plaintiffs have not

alleged particular facts showing that any Exchange Act Defendant

was    aware    of    contemporaneous       information   contradicting      their

disclosures. 30      See In re Magnum Hunter Res. Corp. Sec. Litig., 26

F. Supp. 3d 278, 298 (S.D.N.Y. 2014), aff’d, 616 F. App’x 442 (2d

Cir. 2015) (inaccurate financial results that were restated within

the year “cannot support a strong inference of scienter sufficient

to maintain a claim”).           Clearly, HEXO made a number of changes

with   respect       to   reporting   its    inventory    and   impairment    loss

figures.       See, e.g., FAC ¶¶ 143, 304, 312.           However, these facts

alone do not give rise to a strong inference that defendants were

acting fraudulently.         See Sjunde AP-Fonden v. Gen. Elec. Co., 417

F. Supp. 3d 379, 399 (S.D.N.Y. 2019) (internal quotation marks

omitted) (“a company’s incremental strategy of taking successive

write-downs during a class period contradicts an inference of

scienter”).       In fact, “that these disclosures occurred in ‘dribs



      30 Plaintiffs’ most concrete argument in this respect is that defendants

did not timely perform an inventory impairment on the Niagara Facility. ECF
No. 122 at 26. But these allegations are not accompanied by any alleged facts
that this delay was perpetrated with fraudulent intent. Rather, as set forth
in the FAC, defendant Burwash openly disclosed on a conference call the timing
of the inventory impairment attributable to the Niagara Facility. FAC ¶ 264.

                                        56
        Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 57 of 60



and    drabs’       suggests    poor    accounting       and    prognostication,     not

fraud.”      Id. at 400 (citing Magnum, 26 F. Supp. 3d at 297-98).

       In    any     event,    the     cases    on    which    plaintiffs     rely   are

unavailing.         While the Court in Davidoff, 2005 WL 2030501, at *7

n.13,       *14,     stated     that    the     allegations       regarding     delayed

impairments were “sufficiently specific to avoid dismissal on

grounds of particularity,” there the company allegedly waited

multiple months to record an impairment about which it was aware.

Here, plaintiffs do not allege with particularity that the Exchange

Act Defendants knew that any impairment should have been taken

earlier.        Moreover, there, the Court ultimately dismissed the

entire complaint with prejudice.                   Id. at *18.    In Novak, 216 F.3d

at 311, defendants adopted a scheme to disguise their inventory

issues.            Plaintiffs’       allegations      were     thus   sufficient,    as

defendants         stated     that    the   “inventory       situation”   was    “under

control” even though “they knew the contrary was true.”                         Id. at

315.       Plaintiffs here do not allege any similar scheming by the

Exchange Act Defendants to conceal issues with inventory.

       In one final attempt to allege scienter, plaintiffs rattle

off    a    list    of   resignations,         arguing   that    “suspiciously-timed

resignations” can support a finding of scienter.                      ECF No. 122 at

31.     Plaintiffs point to the resignations of two of HEXO’s CFOs,

the co-founder’s resignation, a director’s resignation, and the

firings of the Chief Manufacturing and Marketing Officers during

                                              57
       Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 58 of 60



the Class Period.      FAC ¶¶ 110, 126-27, 140, 173.         Plaintiffs also

allege that HEXO’s auditor resigned.          FAC ¶ 170.     With respect to

the employee resignations, plaintiffs do not provide any non-

conclusory allegations regarding the reasons for the resignations.

“Abrupt” resignations, FAC ¶ 42, amidst bad financial news — such

as that which HEXO was disclosing — are not surprising.                   After

all, it is “axiomatic that nascent companies with uncertain futures

are especially prone to turnover.”           Gregory, 297 F. Supp. 3d at

415.

       Further, plaintiffs have not alleged facts sufficient to show

that the auditor’s resignation amounts to the level of fraud.

Plaintiffs allege, “[a]pparently, MNP had clashed with HEXO over

the restatement the Company announced on January 2, 2020.”                FAC ¶

36.    But plaintiffs allege nothing more.           See City of Brockton,

540 F. Supp. 2d at 474 (dismissing case where auditor that resigned

agreed with the Company on accounting and financial disclosures). 31

Because “plaintiffs fail to plead facts non-speculatively linking

the resignations of corporate personnel to the company’s alleged

fraud,”     their   claim    predicated      on   executive     and    auditor

resignations cannot survive.        Gregory, 297 F. Supp. 3d at 415. 32


       31We note that defendants have provided exhibits showing that there were
“no modified opinions” in MNP’s reports. Batson Decl., Exs. 12-14.
      32 Plaintiffs rely on cases that are not analogous. In re OSG Sec. Litig.,
12 F. Supp. 3d 622, 632-33 (S.D.N.Y. 2014), the Court averred that resignations
were suggestive of recklessness. But there, one of the resignations followed
the IRS’s announcement of a “massive amendment” to its Proof of Claim in
bankruptcy court and the other occurred a few months later for a “seemingly

                                      58
      Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 59 of 60



      For the reasons set forth above, plaintiffs’ allegations do

not   raise    “a   cogent   and   compelling”    inference    of   scienter.

Tellabs, 551 U.S. at 324.          Ultimately, plaintiffs’ allegations

suggest that “defendants were in a constant game of ‘Catch up’ —

acknowledging the company’s material weaknesses and disclosing

their continued efforts to resolve them, only to learn of yet

more.”    Magnum, 616 Fed. App’x at 445.          This is insufficient to

plead scienter.

          2. Section 20(a)

      Section 20(a) provides for joint and several liability for

“[e]very person who, directly or indirectly, controls any person

liable under any provision of this chapter or of any rule or

regulation thereunder ... unless the controlling person acted in

good faith and did not directly or indirectly induce the act or

acts constituting the violation or cause of action.”             15 U.S.C. §

78t(a).       “To establish a prima facie case of control person

liability, a plaintiff must show (1) a primary violation by the

controlled person, (2) control of the primary violator by the

defendant, and (3) that the defendant was, in some meaningful




pretextual reason.” Id. at 632. In Hall v. The Children’s Place Retail Stores,
Inc., 580 F. Supp. 2d 212, 233 (S.D.N.Y. 2008), the “forced resignation” in
question occurred during the “wake of [an] SEC investigation” and the company’s
admission that it had material weaknesses in its internal controls. No similar
catalyst is alleged here.


                                      59
     Case 1:19-cv-10965-NRB Document 127 Filed 03/08/21 Page 60 of 60



sense, a culpable participant in the controlled person’s fraud.”

ATSI Communications, 493 F.3d at 108.

     Plaintiffs’    claim     under   Section      20   for   control    person

liability   fails   because    a   Section    20    claim     is   “necessarily

predicated on a primary violation of securities law.”                 Rombach,

355 F.3d at 177-78.     Here, no such primary violation exists, and

accordingly plaintiffs’ Section 20 claim must be dismissed as to

each of the Individual Exchange Act Defendants.

V.   Conclusion

     For the reasons set forth above, the Court grants defendants’

motion to dismiss in its entirety.

     SO ORDERED.

Dated:   New York, New York
         March 8, 2021


                                           _____________________________
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                      60
